Exhibit 10.38

 

CLAYTON WILLIAMS ENERGY, INC.

OPTION AGREEMENT

OUTSIDE DIRECTORS STOCK OPTION PLAN

 

 

 

 

 

 

 

Optionee

 

Date of Grant

 

At the direction of the Stock Option Committee appointed by the Board of
Directors of Clayton Williams Energy, Inc. (the “Company”), you are hereby
notified that you have been granted an option pursuant to the Outside Directors
Stock Option Plan (the “Plan”).  The grant of this option is specifically
subject to the terms and conditions of the Plan.

 

The option granted to you is to purchase              shares of the $.10 par
value common stock of the Company at a price of $                 per share. 
The date of grant of this option is the date of this Option Agreement.

 

The option granted to you will expire ten (10) years from the date of grant.

 

A copy of the Plan and the Prospectus that relates thereto has previously been
provided to you.  Should you desire another copy or require a copy of the
documents incorporated by reference in the Prospectus, please contact L. Paul
Latham, the Company’s compliance representative.

 

At the time or times you wish to exercise this option, in whole or in part,
please refer to the Plan and the Prospectus for the details regarding the
formalities required.

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

 

 

By:

 

 

 

L. Paul Latham

 

 

Executive Vice President

 

 

 

Acknowledged:

 

 

 

 

 

 

 

 

 

 

 

 

 

Optionee

 

 

 

--------------------------------------------------------------------------------

 